DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 11 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase, specifically “fertilizer”, is part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riffel U.S. 8,955,445 B2.
With respect to claim 10, Riffel U.S. 8,955,445 B2 discloses an air seeder tower (distribution tower 34, fig. 3; col 3, In 62-col 4, In 4) comprising:
a manifold tower (circular distribution head 42, fig. 3; col 4, In 27-31) having a valve (plug valve 104, fig. 9-14; col 6, In 8-11) and a plurality of exit ports (discharge outlets 52, fig. 3; col 4, In 38-39, each exit port connected to a secondary supply line (secondary hoses 35,
fig. 2; col 4, In 4-6);
	a controller (not shown or numbered but taught in col. 7, In 10-13, In 20-23, In 47-52; See - “The free ends of sensor conductors 148 having connectors.150 thereon are enclosed within housing 152 where they may be joined with leads 154 from the control system of the
seeder.");
	an actuator (actuating motor 114; fig. 4-5, 7, 13; col 4, In 38-41) connected to the valve for actuating the valve and in signal communication with the controller (col. 7, In 39-52; See - “Similarly, even if all of the outlet modules 54 on a particular tower 34 are provided with valves 104, it is within the purview of the present invention to have only a few of them, or none at all, provided with actuating motors 114.  The conductors 122 associated with any motors 114 that 
	a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized,
such, for example, an audio sensor, a pressure sensor, or an impact sensor. As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.”) and in signal communication with the controller (col. 7, In 10-13; See - “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of the machine.”).  The sensor is a pressure sensor disposed in the manifold tower (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor.  As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.”). ...; .

	Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagers et al. U.S. 2014/0263409 A1.
	With respect to claim 16, Wagers et al. U.S. 2014/0263409 A1 disclose an electrical control system (fig. 3; paragraph [0017], lines 1-11; See - “FIG. 3 illustrates generally an example air spreader 301, such as a seeder, including a blower 305, a metering device 302, a 
	at least one actuator (not shown but taught in paragraph [0018], lines 1-9; See - “In some examples, the valve can include an actuator for positioning the valve although a manually actuated valve can also be used.”) to control a valve (not numbered but taught in paragraph [0018], lines 1-9; See - "In certain examples, each section 306 can include a valve to enable and disable the section 306.") of an air seeder tower; 
	a controller (spreader controller 307, fig. 3) that is configured to control flow of fluid in secondary supply lines of the air seeder tower (paragraph [0017], lines 16-29; See - “In certain examples, the spreader controller 307 can receive operator inputs for a particular seed application, fertilizer application, or herbicide application, and can set the speed of the blower 305 and the metering device 302 in response to the operator inputs.  In certain examples, the spreader controller 307 can allow the operator to enable and disable individual sections 306 to allow more efficient application of the spreader materials such as to prevent substantial overlap of dispensed granular materials.  In certain examples, valve assemblies can be used to modify the secondary hybrid flows to allow a section to be enabled and disabled.  In some examples, the valve assemblies can be integrated with the manifold 315 or the section 306.”); and
	at least one sensor for measuring at least one of pressure, fluid velocity, and a particle and in signal communication with the controller (manifold pressure sensor 318 and other unnumbered sensors, fig. 3; paragraph [0018], lines 5-18 and paragraph [0022], lines 1-7; See - “In some examples, the valve or a point downstream of the valve can include a feedback sensor coupled to the spreader controller 307, for example.  In certain example the feedback sensor can provide a measurement signal or an estimation signal of the flow of spreader material for the 
	As per claim 17, Wagers et al. U.S. 2014/0263409 A1 teach the electrical control system of claim 16, wherein the controller is configured to perform closed loop feedback control of fluid flow (paragraph [0018], lines 5-18 and paragraph [0022], lines 1-7; See - “In some examples, the valve or a point downstream of the valve can include a feedback sensor coupled to the spreader controller 307, for example. In certain example the feedback sensor can provide a measurement signal or an estimation signal of the flow of spreader material for the section 306. In certain examples, the feedback sensor can include, but is not limited to, a position sensor on the valve, an acoustic sensor, a force plate, an optical sensor for generally detecting the spreader material in the flow, a microwave sensor for detecting individual spreader material elements in the flow, or combinations thereof.  In certain examples, the feedback can be used to modulate the speed of the fan or the position of the section valve to more accurately achieve target coverage of the spreader material on the field.”  Also - “In certain examples, the air spreader 301 can include a manifold pressure sensor 318 for providing pressure information of the manifold 315.  In some 
sections 306 are enabled and disabled.”).
	As per claim 18, Wagers et al. U.S. 2014/0263409 A1 teach the electrical control system of claim 17, wherein the controller receives a signal from the at least one sensor (paragraph [0018], lines 5-18 and paragraph [0022], lines 1-7), to use the signal to set a selected position of the at least one actuator to control the valve to regulate an amount of ait leaving the air seeder tower in ordor to control the amount of air flaw in secondary supply lines to convey atleast one of seeds and fertilizer to a trench within a field with an appropriate force and speed to place at least one of the seeds and fertilizer in the trench (paragraph [0018], lines 5-18 and paragraph [0022], lines 1-7; See - “In some examples, the valve or a point downstream of the valve can include a feedback sensor coupled to the spreader controller 307, for example. In certain example the feedback sensor can provide a measurement signal or an estimation signal of the flow of spreader material for the section 306.  In certain examples, the feedback sensor can include, but is not limited to, a position sensor on the valve, an acoustic sensor, a force plate, an optical sensor for generally detecting the spreader material in the flow, a microwave sensor for detecting individual spreader material elements in the flow, or combinations thereof.  In certain examples, the feedback can be used to modulate the speed of the fan or the position of the section valve to more accurately achieve target coverage of the spreader material on the field.”  Also - “In certain examples, the air spreader 301 can include a manifold pressure sensor 318 for providing pressure information of the manifold 315.  In some examples, the spreader controller can adjust the speed of the blower 305 using the manifold pressure information to provide a more consistent flow of spreader product even as sections 306 are enabled and disabled.”).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Gervais et al. U.S. 2016/0120103 A1.
Riffel U.S. 8,955,445 B2 disclose a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor.  As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.") and in signal communication with the controller (col. 7, In 10-13; See - “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of the machine.”).  The sensor is a pressure sensor disposed in the manifold tower (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor.  As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.”). ...; .
Claim 12 distinguishes over Riffel U.S. 8,955,445 B2 in requiring the pressure sensor to be disposed in at least one secondary supply line.
Gervais et al. U.S. 2016/0120103 A1 disclose a “pressure sensor 51 fluidly coupled to the secondary line 52” in paragraph [0031], lines 8 and 9 thereof.
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Ramsesh U.S. 2007/0151363 A1.
Riffel U.S. 8,955,445 B2 disclose a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor. As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.") and in signal communication with the controller (col. 7, In 10-13; See - “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of the machine.”).
 Claim 14 distinguishes over Riffel U.S. 8,955,445 B2 in requiring the sensor to comprise an ultrasonic sensor disposed in at least one secondary supply line to measure fluid flow.
Ramsesh U.S. 2007/0151363 A1 teaches a sensing technique for measuring fluid flow utilizing an ultrasonic sensor having transducers to transinit and receive ultrasonic energy (para [0010]; See - “An ultrasmind sensor assembly of the invention is attached onto an outer surface of a gas passageway, at a predetermined angle relative to a gas flow direction within the gas passageway.  Gas flow rate is proportional to the-transit time of a sound wave in the gas 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilized an ultrasonic sensor as taught by
Ramsesh U.S. 2007/0151363 A1 as the sensor of Riffel U.S. 8,955,445 B2 in order to provide a more accurate and non-invasive means for measuring the fluid flow of the secondary supply line.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wagers et al. U.S. 2014/0263409 A1 in view of Ramsesh U.S. 2007/0151363 A1.
Wagers et al. U.S. 2014/0263409 A1 teach the electrical control system of claim 16.  While Raven teaches various sensors (paragraph [0018], lines 5-18; See - “In certain examples, the feedback sensor can include, but is not limited to, a position sensor on the valve, an acoustic sensor, a force plate, an optical sensor for generally detecting the spreader material in the flow, a microwave sensor for detecting individual spreader material elements in the flow, or combinations thereof.”), Wagers et al. U.S. 2014/0263409 A1 fails to specifically teach wherein the at least one sensor comprises an ultrasonic sensor having transducers to transmit and receive ultrasonic energy and the ultrasonic sensor is disposed in at least one secondary supply line to measure fluid flow.
Ramsesh U.S. 2007/0151363 A1 teaches a sensing technique for measuring fluid flow utilizing an ultrasonic sensor having transducers to transmit and receive ultrasonic energy (para [0010]; See - “An ultrasound sensor assembly of the invention is attached onto an outer

	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilized an ultrasonic sensor as taught by
Ramsesh U.S. 2007/0151363 A1 as the sensor of Wagers et al. U.S. 2014/0263409 A1 in order to provide a more accurate and non-invasive means for measuring the fluid flow of the secondary supply line.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wagers et al. U.S. 2014/0263409 A1 alone.
	Wagers et al. U.S. 2014/0263409 A1 disclose at least one sensor comprises a first particle sensor (paragraph [0018], lines 5-18 and paragraph [0022], lines 1-7; See - “In some examples, the valve or a point downstream of the valve can include a feedback sensor coupled to the spreader controller 307, for example. In certain example the feedback sensor can provide a measurement signal or an estimation signal of the flow of spreader material for the section 306. In certain examples, the feedback sensor can include, but is not limited to, a position sensor onthe valve, an acoustic sensor, a force plate, an optical sensor for generally detecting the spreader material in the flow, a microwave sensor for detecting individual spreader material elements in the flow, or combinations thereof.”).

	However, it is well known in the art, that the duplication of parts could have been used to have arrived at the use of a second particle sensor in series with the first particle sensor.
	Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized a second particle sensor in series with the first particle sensor in order to provide further information as to the flowing properties of the fluid and whether any changes to the
controller are needed. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Wagers et al. U.S. 2014/0263409 A1.
Riffel U.S. 8,955,445 B2 discloses an air seeder tower (distribution tower 34, fig. 3; col 3, In 62-col 4, In 4) comprising a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor. As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.”) and in signal communication with the controller (col. 7, In 10-13; See - “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of the machine.”).

	While Wagers et al. U.S. 2014/0263409 A1 teaches wherein the sensor can be any “combination thereof,” Wagers et al. U.S. 2014/0263409 A1 fail to specifically teach a second particle sensor disposed in series in at least one secondary supply line.
	However, it is well known in the art, that the duplication of parts could have been used to have arrived at the use of a second particle sensor in series with the first particle sensor.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilized a second particle sensor in series with the first particle sensor in the combination in order to provide further information as to the flowing properties of the fluid and whether any changes to the controller are needed. 

	Claims 1, 2, 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Dunstan US 8,684,636 B2.
	With respect to claim 1, Riffel U.S. 8,955,445 B2 teaches an air seeder tower (distribution tower 34, fig. 3) comprising:

	a controller (not shown or numbered but taught in col. 7, In 10-13, In 20-23, In 47-52; See - “The free ends of sensor conductors 148 having connectors 150 thereon are enclosed within housing 152 where they may be joined with leads 154 from the control system of the
seeder.”);
	an actuator (actuating motor 114, fig. 4-5, 7, 13) connected to a valve (plug valve 104, fig. 9-14) for actuating the valve and in signal communication with the controller (col. 7, In 38-52; See - “Similarly, even if all of the outlet modules 54 on a particular tower 34 are provided with valves 104, it is within the purview of the present invention to have only a few of them, or none at all, provided with actuating motors 114.  The conductors 122 associated with any motors 114 that are utilized on a head 42 may conveniently be trained up and over the upper edge of housing and into the protective compartment 156, where their connectors 124 may be connected with appropriate ones of the leads 154 from the control system of the seeder.”); and
	a sensor (sensor 126, fig. 9) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example,
an audio sensor, a pressure sensor, or an impact sensor.  As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.”) and in signal communication with the controller (col. 7, In 10.13; E00 “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of 
	In similar art, Dunstan US 8,684,636 B2 teaches an air seeder venting system (fig. 4) comprising a tower (cylinder 52, fig. 4) disposed above the manifold tower (main head stem 28, fig. 4) and having a valve (adjustable valve 54, fig. 4; col. 4, In 16-18; See - “The cylinder 52 has mounted therein an adjustable valve 54 in the form of a butterfly valve to adjust airflow through the air exhaust 46.”) disposed therein (col. 4,In 11-23; See - “With reference to FIG.4, so as to adapt the distributor head 18 of FIG.3 for use with the venting system34, an aperture 50 is
formed in the head cap 32, and a cylinder 52 is placed above the head cap 32 with a lower end of the cylinder 52 in sealed relationship to the aperture 50 so as to form the air exhaust 46 at an upper end of the cylinder 52.  The cylinder 52 has mounted therein an adjustable valve 54 in the form of a butterfly valve to adjust airflow through the air exhaust 46.”).
	It would have been obvious to a person having ordinary skill in the art to have utilized the specific structure set forth supra in Dunstan US 8,684,636 B2 in the apparatus of Riffel U.S. 8,955,445 B2 for greater versatility in use and operation of the apparatus.
	As per claim 15, Riffel U.S. 8,955,445 B2 teaches the air seeder tower of claim 10, while Riffel U.S. 8,955,445 B2 teaches wherein each exit port comprising a valve (plug valve
104, fig. 9-14), Riffel U.S. 8,955,445 B2 fails to teach each exit port further comprises a valve disposed in the exit port with an actuator connected to the valve for actuating the valve and in signal communication with the controller.
	Dunstan US 8,684,636 B2 teaches an air seeder venting system (fig. 4) comprising a tower (cylinder 52, fig. 4) disposed above the manifold tower (main head stem 28, fig. 4) and having a valve (adjustable valve 54, fig. 4; col. 4, In 16-18; See - “The cylinder 52 has mounted 
formed in the head cap 32, and a cylinder 52 is placed above the head cap 32 with a lower end of the cylinder 52 in sealed relationship to the aperture 50 so as to form the air exhaust 46 at an upper end of the cylinder 52.  The cylinder 52 has mounted therein an adjustable valve 54 in the form of a butterfly valve to adjust airflow through the air exhaust 46.”).
	It would have been obvious to a person having ordinary skill in the art to have utilized the specific structure set forth supra in Dunstan US 8,684,636 B2 in the apparatus of Riffel U.S. 8,955,445 B2 for greater versatility in use and operation of the apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Dunstan US 8,684,636 B2 as applied to claims 1, 2, 9 and 15, and further in view of Gervais et al. U.S. 2016/0120103 A1.
Riffel U.S. 8,955,445 B2 disclose a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor.  As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.") and in signal communication with the controller (col. 7, In 10-13; See - “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of the machine.”).  The sensor is a pressure sensor 
Claim 3 distinguishes over Riffel U.S. 8,955,445 B2 in requiring the pressure sensor to be disposed in at least one secondary supply line.
Gervais et al. U.S. 2016/0120103 A1 disclose a “pressure sensor 51 fluidly coupled to the secondary line 52” in paragraph [0031], lines 8 and 9 thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized a pressure sensor in a secondary line as disclosed in Gervais et al. U.S. 2016/0120103 A1 in the apparatus of Riffel U.S. 8,955,445 B2 for greater versatility in use and operation of the apparatus.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Dunstan US 8,684,636 B2 as applied to claims 1, 2, 9 and 15, and further in view of Wagers et al. U.S. 2014/0263409 A1.
Riffel U.S. 8,955,445 B2 discloses an air seeder tower (distribution tower 34, fig. 3; col 3, In 62-col 4, In 4) comprising a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor. As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by 
	Wagers et al. U.S. 2014/0263409 A1 disclose at least one sensor comprises a first particle sensor (paragraph [0018], lines 5-18 and paragraph [0022], lines 1-7; See - “In some examples, the valve or a point downstream of the valve can include a feedback sensor coupled to the spreader controller 307, for example. In certain example the feedback sensor can provide a measurement signal or an estimation signal of the flow of spreader material for the section 306. In certain examples, the feedback sensor can include, but is not limited to, a position sensor onthe valve, an acoustic sensor, a force plate, an optical sensor for generally detecting the spreader material in the flow, a microwave sensor for detecting individual spreader material elements in the flow, or combinations thereof.”).
	While Wagers et al. U.S. 2014/0263409 A1 teaches wherein the sensor can be any “combination thereof,” Wagers et al. U.S. 2014/0263409 A1 fail to specifically teach a second particle sensor disposed in series in at least one secondary supply line.
	However, it is well known in the art, that the duplication of parts could have been used to have arrived at the use of a second particle sensor in series with the first particle sensor.
	Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have utilized a second particle sensor in series with the first particle sensor in the combination in order to provide further information as to the flowing properties of the fluid and whether any changes to the controller are needed. 

5 is rejected under 35 U.S.C. 103 as being unpatentable over Riffel U.S. 8,955,445 B2 in view of Dunstan US 8,684,636 B2 as applied to claims 1, 2, 9 and 15, and further in view of Ramsesh U.S. 2007/0151363 A1.
Riffel U.S. 8,955,445 B2 disclose a sensor (sensor 126, fig. 9; col 6, In 51-63) for measuring at least one of pressure, fluid velocity, and a particle (col. 6, In 51-col. 7, In 13; See - “In the illustrated embodiment, sensor 126 is an optical sensor, although a variety of other types of sensors could be utilized, such, for example, an audio sensor, a pressure sensor, or an impact sensor. As an optical sensor, each sensor 126 includes a pair of photo cells 134, 136 carried by tube 128 in diametrically opposed locations for transmitting a light beam across passage 130.") and in signal communication with the controller (col. 7, In 10-13; See - “An electrical conductor 148 connected to boards 142, 144 has a quick connector 150 at its distal end for connecting sensor 126 with an appropriate control system of the machine.”).
 Claim 5 distinguishes over Riffel U.S. 8,955,445 B2 in requiring the sensor to comprise an ultrasonic sensor disposed in at least one secondary supply line to measure fluid flow.
Ramsesh U.S. 2007/0151363 A1 teaches a sensing technique for measuring fluid flow utilizing an ultrasonic sensor having transducers to transinit and receive ultrasonic energy (para [0010]; See - “An ultrasmind sensor assembly of the invention is attached onto an outer surface of a gas passageway, at a predetermined angle relative to a gas flow direction within the gas passageway.  Gas flow rate is proportional to the-transit time of a sound wave in the gas medium.  Thus, when ultrasonic signals are sent from a first ultrasound transducer of the ultrasound sensor assembly to a second ultrasound transducer of the assembly, and vice versa, through a gas flow path, the gas flow rate is determined with the measured transit times of these ultrasonic signals.”).

Ramsesh U.S. 2007/0151363 A1 as the sensor of Riffel U.S. 8,955,445 B2 in order to provide a more accurate and non-invasive means for measuring the fluid flow of the secondary supply line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Flamme US 6,024,035 discloses a control system for seed planting.
Marumo et al. US 3,710,651 disclose a line pressure regulating system for automatic power transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



December 2, 2021